Citation Nr: 1141691	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-48 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for right carpal tunnel syndrome. 

6.  Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971 with subsequent service in the Nevada National Guard from 1975 to 1996.  He has two verified periods of active duty service for training (ACDUTRA) from January 1979 to May 1979 and from July 1985 to November 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in May 2009.  Transcripts of both hearings are of record.

In March 2011, subsequent to the issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for right and left carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A low back disability, currently diagnosed as degenerative disc disease of the lumbar spine with bilateral lower extremity sensory radiculopathy, is etiologically related to active duty service.  

2.  A chronic cervical spine disability was not present in service or until years thereafter and is not etiologically related to active duty service.  

3.  A chronic right knee disability was not present in service or until years thereafter and is not etiologically related to active duty service.  

4.  A chronic left knee disability was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, currently diagnosed as degenerative disc disease of the lumbar spine with bilateral lower extremity sensory radiculopathy, is warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).

2.  A chronic cervical spine disability was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.

3.  A chronic right knee disability was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.6 3.303, 3.307, 3.309.

4.  A chronic left knee disability was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for the disabilities on appeal as they were incurred as a result of active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of active duty service for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."

ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  


Low Back Disability

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to injury during active duty service to include trauma to the spine associated with his duties as a combat helicopter crewmen and pilot.  The record contains a current diagnosis of a lumbar spine disorder; the Veteran was most recently diagnosed with degenerative disc disease of the lumbar spine with lower extremity radiculopathy by the December 2010 VA examiner.  The Veteran has also undergone several lumbar spine surgeries beginning in September 1996 to repair a herniated disc.  

Service treatment records document complaints of low back pain in January 1970 during active duty service.  The Veteran also reported experiencing problems with his low back during active duty in the Republic of Vietnam and throughout his service with the Nevada National Guard.  While service records do not document treatment for these complaints, the Veteran's complete reserve records are not available for procurement and the Veteran is competent to report injuries during service.  In addition, personnel records verify that the Veteran flew multiple helicopter missions.  Resolving reasonable doubt in his favor, the Board finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated. 

The record contains evidence both for and against a nexus between the Veteran's lumbar spine disorder and service.  A private orthopedist provided a medical opinion in favor of the claim in October 2008 noting that the service records documented injuries to the low back in the 1960s.  As there was no evidence of other events that may have contributed to the Veteran's low back disability, the private doctor found that the condition was more likely than not related to military service.  In contrast, a VA examiner who examined the Veteran in December 2010 provided an opinion against the claim.  However, this opinion was based on the VA examiner's interpretation of the service treatment records as not supporting the Veteran's claim.  As noted above, service records document a complaint of low back pain and verify the Veteran's service as a helicopter pilot.  The Veteran has also submitted several articles discussing a possible link between low back pain and whole-body vibrations and service as a pilot.  

The Board finds that the evidence is at least in equipoise regarding service connection and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine with bilateral lower extremity sensory radiculopathy, is warranted.  


Cervical Spine Disability

The Veteran contends that he incurred a chronic cervical spine disability as a result of a neck injury that occurred during a period of ACDUTRA.  Service records establish that the Veteran injured his neck in June 1979 when he walked into a gun tube on a tank.  He was treated for a sore and tender neck, fitted with a cervical collar, and diagnosed with an acute cervical strain.  An X-ray of the cervical spine was negative for a break or dislocation.  

The record establishes the presence of a current cervical spine disability.  The Veteran was diagnosed with degenerative disc disease of the cervical spine by a private physician in October 2008 and a July 2009 VA examiner noted the presence of cervical degenerative changes and disc disease.  In addition, as noted above, service records verify that the Veteran injured his neck in June 1979.  A contemporaneous report of medical examination and duty status also notes that the Veteran was serving on ACDUTRA at the time of his neck injury.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are established.  

With respect to a nexus between the current cervical spine disability and the in-service injury, the Veteran has not reported a continuity of symptoms since service.  The history he has provided is to the effect that he injured his neck in 1979, but was not diagnosed with degenerative disc disease until he visited his private physician in October 2008, more than 25 years after the initial injury.  There is also no objective evidence of arthritis in the cervical spine in any other National Guard records or within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  While records from the Veteran's National Guard service for the period between 1982 and 1996 are not available for procurement, the Veteran has not alleged any other in-service treatment for a cervical spine disability.  In fact, the earliest evidence of complaints related to the cervical spine after the 1979 injury date from October 2008 when the Veteran was examined by his private doctor.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's cervical disability was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains some competent medical evidence in favor of the Veteran's claim, but the Board finds that the evidence does not establish a nexus between his in-service neck injury and cervical spine disorder.  The Veteran's private physician provided an opinion in support of the claim in an October 2008 letter, but this opinion was based solely on the documentation of an injury during service and the lack of any other evidence that may account for the Veteran's current condition.  Weighing against the claim is the opinion of the July 2009 VA examiner.  The VA examiner noted that service records only demonstrated the incurrence of an acute injury during service, with no documentation of a chronic cervical spine condition.  The examiner also stated that degenerative disc disease is a degenerative process that is not specifically related to trauma.  

The Board has considered both medical statements of record and concludes that the opinion of the July 2009 VA examiner is entitled to more probative weight.  The VA examiner's opinion includes a well-reasoned rationale that is based on the specific findings of the service records as well as the precise nature of the Veteran's current disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In contrast, the private physician's October 2008 medical opinion was based on the incurrence of an acute injury more than 25 years earlier and a presumed lack of other possible etiologies for the Veteran's disability.  The Veteran has argued that the private opinion provided in October 2008 was rendered by an orthopedist and is therefore more probative than the opinion of the July 2009 VA examiner (who was a nurse practitioner).  The Board notes that the July 2009 VA examination report was co-signed by a VA physician and the rationale and basis of the opinion clearly outweighs the vague and general findings of the October 2008 orthopedist.  Therefore, the competent medical evidence weighs against a nexus between the Veteran's current cervical spine condition and active service. 

The Board has considered the statements of the Veteran connecting his current cervical spine disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was 25 years after his acute cervical strain during service.  In addition, the weight of the competent evidence of record is against a nexus between the current cervical condition and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Right Knee Disability

The Veteran contends that service connection is warranted for a right knee disability as he experienced several injuries during service that have resulted in a current chronic condition.  The record clearly demonstrates a current right knee disability.  The Veteran underwent surgery for a right knee meniscal tear in January 2004, and he was most recently diagnosed with degenerative joint disease of the right knee by the July 2009 VA examiner.  

Service treatment records also document a twisting injury to the right knee in June 1982.  The Veteran complained of hearing his knee pop while stepping off a stair with additional pain several days later.  He was diagnosed with a possible cruciate versus cartilage tear, treated with an ace bandage, and placed on light duty.  A June 1982 report of medical examination and duty status indicates that the Veteran was on ACDUTRA at the time of his injury.  Although the Veteran has also reported incurring a prior injury to his right knee in 1979 during active duty with the National Guard, available service records do not document such an injury.  In any event, the Veteran is competent to report injuries during service and the record clearly establishes the presence of at least one in-service injury to the right knee.  

The Veteran has not reported a continuity of symptoms with respect to his right knee.  While there are some inconsistencies regarding the history he has provided regarding the right knee disability (the Veteran appears to have confused the dates of his left and right knee surgeries on several occasions), for the most part he has reported a history of right knee injuries in 1979 and 1982 during service that did not result in continuous problems.  In fact, during the July 2009 VA examination, the Veteran reported that his right knee problems resolved following the 1982 injury until he sought treatment in later years and underwent surgery.  This history is supported by the post-service record which does not document any right knee complaints until January 2004 when the Veteran had surgery to repair a right knee meniscal tear.  There are also no findings of arthritis in the right knee within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  

The competent medical evidence also does not establish a nexus between the Veteran's right knee disability and active service.  In support of his claim, the Veteran submitted an October 2008 statement from his private doctor finding that it was more likely than not that the Veteran's right knee disability was due to service.  As noted in the discussion above, the rationale for this opinion was limited to the incurrence of a right knee injury decades earlier and the doctor's characterization of the evidence as not supporting any other etiology for the current knee condition.  

Weighing against the claim is the opinion of the July 2009 VA examiner who reviewed the Veteran's entire claims file, including records dating during and after service.  To support the opinion that the Veteran's right knee disability was not due to service, the examiner provided a well-reasoned rationale that made specific references to the evidence of record, including the October 2008 private opinion.  The July 2009 VA examiner noted that service records of the 1982 knee injury were not consistent with a chronic knee condition, and the Veteran himself reported that his symptoms resolved soon afterwards.  In addition, the Veteran's X-rays taken at the time of the VA examination demonstrated minimal degenerative joint disease, which was consistent for a person of the Veteran's age and weight.  The examiner also noted that the October 2008 private opinion did not address the specific contents of the Veteran's service records, and appeared to reference possible findings from the 1960s which were not actually documented in the available service records.  

While the record contains a medical opinion both for and against the Veteran's claim, the Board finds that the July 2009 VA examiner's opinion is entitled to more probative weight than the October 2008 opinion of the private doctor.  The VA examiner provided a clear and well-reasoned rationale for the stated opinion, and explicitly addressed the Veteran's contentions.  The examiner also discussed the specific findings contained in the service and post-service records.  The Board acknowledges that the October 2008 private opinion was rendered by an orthopedist while the July 2009 VA examiner was a nurse practitioner.  However, a VA physician cosigned the examination report and the rationale provided by the VA examiner clearly outweighs the unsupported opinion provided by the private orthopedist.  See Nieves- Rodriguez at 302-04.

The Board has considered the statements of the Veteran connecting his current right knee disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr at 307-08; see Grover at 112.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic right knee disability was years after the Veteran's injury during active service.  In addition, the weight of the competent evidence of record is against a nexus between the current right knee condition and the Veteran active military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Left Knee Disability

The Veteran contends that he incurred a chronic left knee disability due to an injury during service.  During the December 2010 VA examination, he reported injuring his left knee in 1969 during active duty service and in a March 2011 statement he reported that he underwent left knee surgery while still a member of the National Guard.  

The record clearly demonstrates the presence of a current left knee disability as the December 2010 VA examiner diagnosed minimal degenerative joint disease of the left knee status post arthroscopic surgery.  With respect to whether an injury was incurred in service, service treatment records document complaints of left knee pain in March 1969 without trauma.  There are no other findings pertaining to the left knee in the service records.  Although the Veteran underwent a left knee arthroscopy in April 1996 to treat left patellar facet chondromalacia, there is no evidence that this surgery was precipitated by a left knee injury during a period of ACDUTRA or INACDUTRA to allow for a grant of service connection.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, as service records document a complaint of left knee pain during active duty service in March 1969, the Board finds that the requirement of an in-service injury is met.  

Regarding a link between the current left knee disability and the in-service injury, the Veteran's lay statements do not support a grant of service connection as he has not reported a continuity of left knee symptoms since service.  The history he provided during the December 2010 VA examination was that he injured his left knee in 1969 and experienced pain off and on during his 22 year National Guard service.  He reported that he was able to participate fully in all physical activities including running eight miles a week.  It was not until 1996, more than 25 years after his original injury, that he sought treatment for left knee problems and underwent surgery.  There is also no competent evidence of left knee arthritis in the year following active duty service to allow for a grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.   In addition, the absence of any clinical evidence of a chronic left knee disability during and for decades after service weighs against a finding that the Veteran's degenerative joint disease of the left knee was present for the many years between service and his more recent complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a nexus between the Veteran's current disability and his active military service.  The only medical opinion of record, that of the December 2010 VA examiner, weighs against the claim.  After reviewing the complete claims file and examining the Veteran, the examiner concluded that it was less likely as not that the current left knee disability was due to the documented left knee injury during service.  The examiner characterized the in-service injury as acute and found that it resolved due to the lack of further complaints and the Veteran's reported ability to complete his tour in Vietnam and 22 years National Guard service without difficulty.  Although the Veteran submitted an October 2008 medical opinion in support of his other claims for service connection, the Board notes that the private physician did not address the etiology of the claimed left knee condition in this opinion.  Accordingly, the opinion of the December 2010 VA examiner is the only medical opinion of record pertaining to the current left knee disability.  

The Board has considered the statements of the Veteran connecting his current left knee disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr at 307-08; see Grover at 112.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic left knee disability was more than 25 after the Veteran's injury during active service.  There is also no evidence that his left knee surgery in April 1996 was conducted during a period of ACDUTRA or INACDUTRA.  In addition, the only medical opinion of record weighs against a nexus between the current left knee condition and the Veteran active military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claim for service connection for a low back disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Regarding the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the December 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations in response to his claims in July 2009 and December 2010.

VA has obtained records of treatment reported by the Veteran including private medical records.  With respect to the Veteran's service treatment records, complete records from his period of active duty service with the Army are associated with the claims file.  However, efforts to obtain the Veteran's complete records from the Nevada National Guard have been unsuccessful.  An initial request for service records was made to the National Personnel Records Center (NPRC) in February 2008, and their March 2008 response included National Guard records dated through June 1982 and a note that they had no other records in their possession.  In July 2008 and March 2009, the Nevada Military Department Office of the Adjutant General responded to requests for records by stating that the Veteran's file had been previously sent to the NPRC in St. Louis, Missouri.  The NPRC confirmed in May and July 2010 that they had no further records pertaining to the Veteran's service with the Army or the National Guard.  The Veteran was notified in January 2011 that VA could not obtain complete original copies of his service records, and he was asked to submit any records in his possession.  No additional records have been received, and the Veteran has not identified any other potential sources for his service records.  Therefore, the Board finds that VA has made reasonable efforts to obtain the Veteran's complete service records in accordance with the duty to assist, but National Guard treatment records for the period between June 1982 and 1996 are not available for procurement. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability, currently diagnosed as currently diagnosed as degenerative disc disease of the lumbar spine with bilateral lower extremity sensory radiculopathy, is granted. 

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claims for service connection for bilateral carpal tunnel syndrome.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that he incurred bilateral carpal tunnel syndrome due to an injury to his cervical spine during service.  Service treatment records document the incurrence of an acute cervical strain in June 1979 during a period of ACDUTRA.  The Veteran testified in March 2011 that he began to experience numbness and pain in his upper extremities about a month after the neck injury, and service records document numerous instances of findings and treatment related to carpal tunnel syndrome in 1980.  The post-service medical records also contains findings of carpal tunnel syndrome during a private examination in June 2004 and a positive left Tinel's sign during a September 2008 VA general examination.  The Board finds that a VA examination is necessary to determine the nature and etiology of any present carpal tunnel syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed right and left carpal tunnel syndrome.  The examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed carpal tunnel syndrome or other neurological disability of the upper extremities is etiologically related, in whole or in part, to any incident of the Veteran's active service, to include his cervical spine injury in June 1979.   

A complete rationale should be provided for all expressed opinions.

2.  After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, furnish the Veteran and his representative a SSOC and provide an adequate opportunity for response before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


